—Judgment, Supreme Court, New York County (Martin Schoenfeld, J.), entered July 18, 1996, after a nonjury trial, in favor of plaintiff and against defendants in the principal amount of $103,056, unanimously affirmed, without costs.
The evidence at trial clearly showed that plaintiff broker continued, beyond the contractual termination date of the parties’ exclusive right letter agreement, to perform services on behalf of defendants by attempting to procure tenants for the retail space in the latter’s hotel, but, as the trial court also correctly concluded, did not show that the parties intended to extend the terms of that agreement or otherwise evince the terms of their post-agreement relationship. Given such evidence, the trial court properly refused to award plaintiff contract damages under the letter agreement. On the other hand, given the evidence that plaintiff was responsible for first directing the attention of the tenant to defendants’ hotel and expended much effort in bringing that retailer and defendants together, the trial court had ample basis for finding that plaintiff was the procuring cause for the lease that was subsequently consummated (see, Greene v Hellman, 51 NY2d 197, 205-206), and properly awarded it a recovery in quantum meruit (see, Bauman Assocs. v H & M Intl. Transp., 171 AD2d 479, 484). We have considered the parties’ other arguments for affirmative relief and find them to be without merit. Concur— Sullivan, J. P., Rosenberger, Nardelli, Williams and Tom, JJ.